The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of January 20, 2022. Claims 1 to 20 are currently active in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “and orthographic projection of the optical waveguide structure onto the flexible substrate is overlapped with an orthographic projection of the reflective grating structure onto the flexible substrate” (Claim 1, lines 7-10 and claim 20, lines 8-10); “an orthographic projection of the wires onto the flexible substrate” (claim 11, line 4); “a transparent conductive layer” (claim 2, line 2); “infrared emitter” (claim 16, lines 3-4); “detection electrode” (claim 16, lines 3-8); “the infrared emitter is disposed in the foldable portion” (claim 18, lines 1-2); “the infrared detection array of the display screen is disposed in the dummy pixel region” (claim 18, lines 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the transparent conductive layer 8 (see paragraph [0072] of the published disclosure).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, describing the structure of the claimed display screen the Applicant uses the limitations “and orthographic projection of the optical waveguide structure onto the flexible substrate is overlapped with an orthographic projection of the reflective grating structure onto the flexible substrate” (Claim 1, lines 7-10 and claim 20, lines 8-10); “an orthographic projection of the wires onto the flexible substrate” (claim 11, line 4). Firstly, it is not clear why for specifying the tangible structural elements Applicant uses immaterial terms. It does not help in understanding how elements of are placed relatively each other in the claimed apparatus.  It is known that orthographic projection is only a graphic representation of an object, not an object by itself. So, it is not clear if the optical waveguide structure and the reflective grating structure overlapped by itself. Furthermore, it usually has at least three views and since the Applicant fails to illustrate this limitation it is not clear which projection claims refer to. Furthermore, it is not clear to which projection refers the limitation of claim 11 “an orthographic projection of the reflective grating structure” since in claim 1, from which claim 11 indirectly depends, this limitation is already presented. Clarification all these issues is respectfully requested. 

Allowable Subject Matter
Claims 9 and 19 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-15, and 20 is/are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Lim et al. (US Patent Publication Application 2014/0334767 A1) in view of Kinoshita et al. (US Patent Publication Application 2008/0122804 A1).
	In regard of claim 1, Lim et al. disclose a flexible display screen, comprising: a flexible substrate provided with a foldable portion; pixel units disposed on a first surface of the flexible substrate; and a fold detection device comprising a reflective grating structure (See at least Figures 1-2 of Lim et al. illustrating a display screen (220) with a flexible substrate (200) with a pixel units as discussed in paragraphs [0058-0061]), an optical waveguide structure, sensor wherein the optical waveguide structure and the reflective grating structure are sequentially laminated on the first surface of the flexible substrate and both disposed in the foldable portion, an orthographic projection of the optical waveguide structure onto the flexible substrate is overlapped with an orthographic projection of the reflective grating structure onto the flexible substrate, and the optical waveguide structure is connected to the sensor (See at least Figures 1-3 and 6 of Lim et al. illustrating an optical waveguide structure (110, 310) a sensor (120, 620) connected to the optical waveguide structure (110, 610) and reflective grating structure (311) laminating sequentially as shown in Figure 3 of Lim et al. and discussed in paragraphs [0065-0067]).
	However, the reference to Lim et al. does not specifically discuss a flexible display screen comprising a photoelectric sensor.
	In the same field of endeavor, Kinoshita et al. discloses a photoelectric sensor (60, 61) illustrated at least in Figure 2 as discussed in paragraphs [0079-0080]. 
	Therefore, it would be obvious for person skilled in the art at the moment of invention being filed to use a photoelectric sensor of Kinoshita et al. with the device of Lim et al. in order to provide on screen touch input function.  
	In regard of claim 2, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 1, wherein the optical waveguide structure comprises an isolation layer, a transparent conductive layer and a passivation layer laminated on the flexible substrate, and the isolation layer and the passivation layer have a smaller refractive index than the transparent conductive layer; and the reflective grating structure is disposed on the passivation layer (See at least Figure 2 of Kinoshita et al. illustrating the optical waveguide structure comprising an isolation layer (40) and a transparent conductive layer (48) and passivation layer (25) wherein the refractive index of (40) is smaller than index of (48) according to the materials used see paragraphs [0074, 0076, 0096] of Kinoshita et al.).
	In regard of claim 3, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 2, wherein the isolation layer has a refractive index ranging from 1.1 to 1.3, the transparent conductive layer has a refractive index ranging from 1.5 to 2.1, and the passivation layer has a refractive index ranging from 1.1 to 1.3 (See at least paragraphs [0074, 0076, 0096, 0110] of Kinoshita et al. discussing materials like for instance conductive layer (48) comprising ITO has refractive index 1,8; isolation material like silicon oxide 1.3 and passivation layer like same 1.3)  .
	In regard of claim 5, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 2, wherein the reflective grating structure comprises a plurality of grating grooves disposed on a side, distal from the transparent conductive layer, of the passivation layer, and a transparent conductive material disposed in the grating groove (See at least Figure 4 of Lim et al. illustrating grooves (411) as discussed in paragraphs [0071-0072]).

	In regard of claim 6, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 5, wherein the reflective grating structure has a flat surface on a side distal from the transparent conductive layer (See Figure 4 of Lim et al. illustrating groove (411) having a flat surface on a side of transparent conductive layer  (410) as discussed in paragraph [0071]).
	In regard of claim 7, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 2, wherein materials of the transparent conductive layer comprise indium tin oxide (See at least Figures 2-4 of Kinoshita et al. and abstract and paragraph [0084] discussing that the transparent conductive layer (44, 60, 61) comprise indium tin oxide)
	In regard of claim 8, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 1, wherein the optical waveguide structure is configured to transmit yellow light having a wavelength ranging from 580 nm to 610 nm (See at least paragraph [0083] discussing a wide band wavelength including the claimed range).
	In regard of claim 10, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 1, wherein the fold detection device comprises a plurality of the reflective grating structures disposed in the foldable portion, and the plurality of the reflective grating structures is arranged in the foldable portion in ranks along at least two directions (See Figures 1, 3 of Lim et al. illustrating the flexible display with plurality of grating structures (311) allowing to detect frequency of light reflected from the grating disposed in the foldable portion as discussed in paragraphs [0037-0038]).
	In regard of claim 11, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 10, further comprising a control chip and a pixel driving circuit connected to the control chip, wherein the pixel driving circuit comprises a plurality of wires, an orthographic projection of the reflective grating structure onto the flexible substrate is within an orthographic projection of the wires onto the flexible substrate, and the wires comprise at least one of a gate line and a data line (See Figure 1 of Kinoshita et al. illustrating a control chip (19), pixel driving circuit (11, 12) and wires (18) as discussed in paragraphs [0074-0075] ). 
	In regard of claim 12, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 11, further comprising a control transistor, and a sub-screen disposed on both sides of the foldable portion, wherein the pixel driving circuit comprises a drive controlling line corresponding to the sub-screen, and the control transistor is connected to the drive controlling line and the gate line in the sub-screen corresponding to the drive controlling line, respectively (See at least Figure 2 of Kinoshita et al. illustrating control transistor (61) which controls a sub-screen as discussed in paragraphs [0079-0080]).
	In regard of claim 13, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 1, further comprising a control chip disposed on the flexible substrate, and at least one ambient light detection array connected to the control chip, wherein the ambient light detection array comprises a plurality of detection transistors, a drain electrode of the detection transistor is connected to the control chip, and the control chip controls display of the flexible display screen in response to drain current of the detection transistor (See Figures 1-5 of Kinoshita et al. illustrating the display screen with a control chip (19) disposed in the substrate (27) and ambient light detection array (16) connected to the control chip (19) with plurality of transistors (61) connected to control chip).
	In regard of claim 14, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 13, wherein the detection transistor is a low-temperature polycrystalline silicon thin film transistor (See paragraph [0095] of Kinoshita et al. discussing that the detection transistor (61) made of polysilicon).
	In regard of claim 15, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 13, further comprising an addressing thin film transistor for driving the pixel units, wherein the detection transistor shares a common gate electrode and a common source electrode with the addressing thin film transistor (See Figure 4 of Kinoshita et al. illustrating how TFT transistor (60, 61) addressed which is discussed in paragraphs [0084-0085]).
	In regard of claim 20, Lim et al. and Kinoshita et al. further disclose an electronic device, comprising: a flexible display screen, wherein the flexible display screen comprises: a flexible substrate provided with a foldable portion; pixel units disposed on a first surface of the flexible substrate; and a fold detection device, comprising a reflective grating structure, an optical waveguide structure and a photoelectric sensor, wherein the optical waveguide structure and the reflective grating structure are sequentially laminated on the first surface of the flexible substrate and both disposed in the foldable portion, an orthographic projection of the optical waveguide structure onto the flexible substrate is overlapped with an orthographic projection of the reflective grating structure onto the flexible substrate, and the optical waveguide structure is connected to the photoelectric sensor (See rejection of claim 1 provided above).
Claim 4 is/are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Lim et al. (US Patent Publication Application 2014/0334767 A1) in view of Kinoshita et al. (US Patent Publication Application 2008/0122804 A1) and further in view of Rothberg et al. (US Patent Publication Application 2018/0348132 A1).
	In regard of claim 4, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 3.
	However, the combination of Lim et al. and Kinoshita et al. does not particularly discuss the screen, wherein materials of the isolation layer and the passivation layer comprise silicon oxide.
	In the same field of endeavor, Rothberg et al. discloses the flexible display device wherein for insulation layer (4-440) and passivation layer (4-378) shown in Figures 4-4H and 4-4F is used silicon oxide as discussed in paragraphs [0289-0290] of Rothberg et al.
	Therefore, it would be obvious for person skilled in the art at the moment of invention being filed to use silicon oxide of Rothberg et al. with the device of Lim et al. and Kinoshita et al. as commonly used in the field material in order to provide on screen touch input function.  

Claims 16-17 is/are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Lim et al. (US Patent Publication Application 2014/0334767 A1) in view of Kinoshita et al. (US Patent Publication Application 2008/0122804 A1) and further in view of Gottlieb et al. (US Patent 4,602,342).
	In regard of claim 16, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 1, further comprising a control chip disposed on the flexible substrate.
	However, the combination of Lim et al. and Kinishita et al. does not specifically discuss the display device with an infrared light detection device comprising an infrared emitter and an infrared detection array, wherein the infrared detection array comprises a plurality of detection electrodes, the detection electrode comprises a metal layer and an electrode film layer disposed on the metal layer; the detection electrode is connected to the control chip; and the control chip controls display of the flexible display screen in response to feedback current of the detection electrode.
	In the same field of endeavor, Gottlieb et al. discloses the device with infrared emitter (143) and detection array (13, 23) with plurality of detection electrodes connected to control chip (161) and electrodes comprising the metal layer as discussed in paragraphs in column 3, lines 14-43 and illustrated in Figures 1-4.
	Therefore, it would be obvious for person skilled in the art at the moment of invention being filed to use an infrared arrangement of Gothlieb et al. with the device of Lim et al. and Kinoshita et al. in order to avoid realignment of the systems which are time consuming and difficult to achieve at an on-site location.  
	In regard of claim 17, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 16, wherein a material of the electrode film layer comprises one of lithium niobate and lithium tantalite (See at least paragraphs in column 3, lines 14-43 of Gothlieb et al. discussing usage of lithium niobate).
Claim 18 is/are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Lim et al. (US Patent Publication Application 2014/0334767 A1) in view of Kinoshita et al. (US Patent Publication Application 2008/0122804 A1) and further in view of Gottlieb et al. (US Patent 4,602,342) and further in view of Hinata et al. (US Patent Publication Application 2021/0013265 A1).
	In regard of claim 18, Lim et al. and Kinoshita et al. further disclose the flexible display screen according to claim 16, wherein the infrared emitter is disposed in the foldable portion (See at least Figure 4 of Gothlieb et al. illustrating the infrared emitter (143) located in the foldable portion).
	However, the combination of Lim et al., Kinoshita et al. and Gothlieb et al. does not specifically discuss the flexible display screen further comprises a dummy pixel region, wherein the infrared detection array of the display screen is disposed in the dummy pixel region.
	In the same field of endeavor, Hinata et al. shows the display with dummy pixels region (21) and infrared detection array (20) disposed in the dummy pixel region as illustrated in Figure 5 and discussed in paragraphs [0076-0077] of Hinata et al.
	Therefore, it would be obvious for person skilled in the art at the moment of invention being filed to use dummy pixel region for disposing of the infrared detection array of Hinata et al. with the device of Lim et al., Kinoshita et al. and Gothlieb et al. for realizing manufacturing stability and reducing reflection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication Application to Wang et al. (US Patent Publication Application 2007/0258674 A1)
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692